Citation Nr: 0434257	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The veteran subsequently perfected an appeal 
regarding the above-listed issues.  The April 2002 rating 
decision also denied service connection for lung damage 
associated with asbestos exposure.  The veteran, however, did 
not perfect an appeal of this issue and it is not for 
consideration by the Board.  

A hearing before the undersigned sitting at the RO was held 
in March 2004.  A transcript of this hearing is associated 
with the claims folder.  

The issue of service connection for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding entitlement to service connection 
for PTSD and depression.  

2.  The veteran has a current diagnosis of PTSD; however, the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy and the veteran's 
claimed in-service stressors are not substantially 
corroborated by supporting evidence.  

3.  Service medical records are negative for any complaints, 
treatment or diagnosis of depression and the preponderance of 
the evidence is against a finding that the veteran's 
currently diagnosed depression is related to his active 
military service or events therein.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).  

2.  Depression was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in December 2001, the RO notified the veteran 
of his and VA's respective obligations with regard to 
obtaining evidence.  He was advised that VA needed recent 
medical reports showing a diagnosis of PTSD and depression, 
and evidence that depression existed since military service.  
He was advised of the specific evidence that would aid VA in 
making a decision and was requested to send additional 
information to the RO.  

The September 2003 statement of the case (SOC) specifically 
set forth the regulations pertaining to VA's duty to assist.  
The SOC also set forth pertinent regulations regarding direct 
service connection and service connection for PTSD and 
essentially informed the veteran of the evidence needed to 
substantiate his claims.  This document also notified the 
veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for the decision.  

In connection with the veteran's claim, the RO obtained the 
veteran's service medical records and treatment records from 
the VA medical center in Little Rock for the period from 
approximately October 2000 to December 2001.  In his April 
2003 notice of disagreement, the veteran indicated that he 
has subsequently received VA treatment for depression and 
stress and felt that these records should be considered as 
well.  The veteran has not provided authorizations for the 
release of any private medical information.  

The Board acknowledges that VA treatment records subsequent 
to December 2001 have not been obtained.  The record already 
contains diagnoses of PTSD and depression and as discussed 
below, there is no evidence verifying the veteran's claimed 
stressors or showing that he had in-service treatment for 
depression.  Records of current treatment will not establish 
these critical elements of the veteran's claims.  
Consequently, the Board concludes that there is no reasonable 
possibility that obtaining additional VA treatment records 
will help the veteran substantiate his claims for PTSD and 
depression and a remand to obtain these records with regard 
to these claims would serve no useful purpose.  See 38 C.F.R. 
§ 3.159(d) (2004).  

The Board also acknowledges that the veteran has not been 
provided VA examinations with respect to his claims for 
service connection for PTSD and depression.  The veteran is 
entitled to a medical nexus opinion pursuant to the 
Secretary's duty to assist where there is competent evidence 
of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  

Evidence of record indicates current diagnoses of PTSD and 
depression, which the veteran relates to his reported 
experiences in Vietnam and Pine Bluff Arsenal.  As there is 
no evidence corroborating the veteran's reports and service 
medical records are negative for any treatment for 
depression, any opinion relating these current disabilities 
to service would have to be based on uncorroborated history 
reported by the veteran and would simply be speculative.  As 
such, the Board concludes that a VA examination is not 
warranted and would not aid the veteran in substantiating his 
claims.  See 38 C.F.R. § 3.159(c)(4), (d) (2004).  

On review, there is no indication that VA has attempted to 
verify the veteran's claimed stressors through the U.S. Armed 
Services Center for Research of Unit Records (CURR) (formerly 
Environmental Support Group (ESG)).  The December 2001 letter 
asked the veteran to provide specific detail of the incidents 
that resulted in PTSD and enclosed a PTSD questionnaire.  
Although the veteran responded to the PTSD questionnaire, he 
has not provided the specific details of his stressors, such 
as the "who, what, when, and where."  Without detailed 
information, the Board finds that an attempt at verification 
through CURR would serve no useful purpose.  The April 2002 
rating decision notified the veteran that detailed 
information was needed in order for ESG to attempt 
verification.  He was further notified that he had not 
submitted sufficient stressor information to allow for 
verification.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

VA outpatient records establish a current diagnosis of and 
treatment for PTSD.  As indicated, however, service 
connection requires that the veteran's PTSD be related to the 
claimed in-service stressor.  A review of the record 
indicates that the veteran has reported various stressors.  

At an April 2001 VA PTSD consult, the veteran reported that 
served in Vietnam for three months as an infantryman and 
wheeled track mechanic.  The following stressors were listed: 
artillery unit firing on the enemy on the base camp; flying 
in an aircraft over a combat zone and being shot at; field 
duty; receiving incoming fire; encountering mines/booby 
traps; being ambushed; engaging enemy in firefights; seeing 
others killed; participating/witnessing atrocities; receiving 
sniper/sapper fire; providing "buddy aid"; involved in the 
evacuation of bodies; sitting with someone dying from war-
related causes; seeing dead/dismembered bodies; and exposure 
to defoliants/chemicals.  The veteran also reported that he 
was involved in burial duty while stationed at the Pine Bluff 
Arsenal.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).  
 
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

At the March 2004 travel board hearing, the veteran reported 
that he went to Germany twice and Vietnam twice.  He stated 
that he was in Vietnam 59 days and 89 days.  He reported that 
he set explosives while in Vietnam.  

The veteran's DD-214 indicates that he served during the 
Vietnam era with 7 months and 29 days of foreign service 
(USAREUR).  He was awarded the National Defense Service 
Medal, Good Conduct Medal, M-14 Marksman, and M-16 Expert.  
His military occupational specialty (MOS) was mechanic.  A 
review of the veteran's DA Form 20 indicates service in 
USAREUR-Germany, but does not confirm service in Vietnam.  

The Board has reviewed the veteran's personnel records and 
considered his statements.  Service personnel records are 
completely negative for any evidence that he served in 
Vietnam and his MOS was non-combat in nature.  Further, the 
personnel records indicate that he did not receive any 
awards, medals or decorations establishing service in 
Vietnam, or conclusively indicating combat.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran engaged in combat.

Because the record does not support a finding that the 
veteran engaged in combat, his claimed stressors need to be 
verified.  The veteran has reported numerous stressors 
related to service in Vietnam, but as indicated there is no 
evidence showing the veteran was ever in Vietnam.  Further, 
the veteran has not provided specific details regarding his 
reported combat experiences.  

The veteran also reported that he was stationed at the Pine 
Bluff Arsenal.  He indicated that he was in charge of the 
golf course, but his primary job was burial duty.  The 
veteran's DA Form 20 confirms that he was assigned to the 
Pine Bluff Arsenal from approximately February 1969 to 
January 1970 as a duty soldier.  Service records do not 
corroborate and the veteran has not identified or provided 
evidence that substantiates assignment to or participation in 
a burial detail.  

While the Board recognizes the veteran's reports regarding 
his claimed stressors, the law requires that his claimed 
stressors be verified.  Unfortunately, evidence of a verified 
stressor upon which a diagnosis of PTSD could be based has 
not been presented.  Thus, the criteria for service 
connection for PTSD are not satisfied and the veteran's claim 
must be denied.  As the preponderance of the evidence is 
against the claim for service connection for PTSD, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

Service Connection for Depression

The veteran contends that he is entitled to service 
connection for depression and that his problems related to 
depression go back to his service-connected experiences in 
Vietnam and on burial detail at the Pine Bluff Arsenal.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

VA outpatient records include diagnoses of recurrent 
depressive disorder, major depression, and major depressive 
disorder, recurrent.  Notwithstanding evidence of a current 
disability, service connection requires a relationship 
between such disability and the veteran's active military 
service.  

As discussed above, service personnel records do not confirm 
that the veteran served in Vietnam or on burial detail.  A 
review of service medical records is negative for any 
treatment or diagnosis of depression and there is no evidence 
of any chronic psychiatric disability.  On enlistment 
examination in March 1968 and separation examination in March 
1971, the veteran's psychiatric system was reported as normal 
on clinical evaluation.  

The veteran reported that his problems started during 
service, but he did not realize what was wrong for many 
years.  The veteran indicated that he sought VA help related 
to his service experiences in the 1980's, but that he was 
unable to complete the questionnaire and left the medical 
center.  He did not return to VA until approximately 1999.  

The evidence of record does not establish that the veteran's 
currently diagnosed depression is related to his active 
military service or events therein.  Given the absence of 
treatment during service or for many years thereafter, and 
considering the veteran's complaints are based on events not 
corroborated by the service records, the Board concludes the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

Presumptive service connection is not for consideration as 
the veteran is seeking service connection for depression as 
opposed to a psychosis.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  Regardless, the Board notes that there is no 
evidence of depression manifested to a compensable degree 
within one year after discharge from service.  


ORDER

Service connection for PTSD is denied.  

Service connection for depression is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for a skin disability, to include as due to Agent 
Orange exposure.  

In his April 2003 notice of disagreement, the veteran 
reported that he had not been diagnosed with a skin condition 
caused by chemicals, but that he was being treated for a skin 
condition at the present time.  He indicated that he had a VA 
dermatology appointment in March 2003 and was scheduled for a 
follow up appointment in six weeks.  The claims folder 
currently contains VA medical records for the period from 
approximately October 2000 to December 2001.  Therefore, 
additional VA records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  

As discussed, the veteran's personnel records do not confirm 
service in Vietnam or Agent Orange exposure.  Service medical 
records, however, establish that the veteran was treated in 
January 1971 for folliculitis of the beard area and in March 
1971 for a pustular beard rash.  VA outpatient records 
include diagnoses of rash and dermatitis.  As such, the Board 
concludes that a VA examination is necessary to determine 
whether the veteran currently has a skin disability that is 
related to his active military service.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for a 
skin disability from the VAMC Little Rock 
for the period from December 2001 to the 
present.  All records obtained should be 
associated with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatology examination to 
determine the nature and likely etiology 
of any diagnosed skin disability.  The 
claims folder should be available for 
review in conjunction with the 
examination.  

If the veteran is diagnosed with a 
current skin disability, the examiner is 
requested to provide an opinion based on 
a review of all evidence including the 
veteran's service medical records as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current skin disability is 
related to the veteran's service or 
events therein.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to a skin disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



